UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4782


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHRISTINA RENE FUNEZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Norman K. Moon, Senior District Judge. (3:11-cr-00007-NKM-2)


Submitted: April 25, 2017                                         Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melissa J. Warner, LAW OFFICE OF MELISSA J. WARNER, Glen Allen, Virginia, for
Appellant. Rick Mountcastle, Acting United States Attorney Western District of
Virginia, Heather L. Carlton, Assistant United States Attorney, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Christina Rene Funez appeals the district court’s judgment revoking her

supervised release and sentencing her to 15 months’ imprisonment. Funez contends that

her sentence—five months above the recommended range—is unreasonable because the

court failed to adequately consider and address her arguments for a lesser sentence. We

affirm.

          “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We

will affirm a sentence imposed after revocation of supervised release if it is within the

applicable statutory maximum and not plainly unreasonable. United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006). In determining whether a revocation sentence is

plainly unreasonable, we first assess the sentence for unreasonableness, generally

following the procedural and substantive considerations that are at issue in review of

original sentences. Id. at 438-39. In this initial inquiry, we take a “more deferential

appellate posture concerning issues of fact and the exercise of discretion than

reasonableness review for guidelines sentences.” United States v. Moulden, 478 F.3d

652, 656 (4th Cir. 2007) (internal quotation marks omitted). Only if we find the sentence

unreasonable will we consider whether it is “plainly” so. Id. at 657.

          A supervised release revocation sentence is procedurally reasonable if the district

court considered the policy statements contained in Chapter Seven of the Sentencing

Guidelines and the 18 U.S.C. § 3553(a) (2012) factors applicable to revocation sentences.

Crudup, 461 F.3d at 439. The district court also must provide a statement of reasons for

                                               2
the sentence imposed, but that explanation “need not be as detailed or specific when

imposing a revocation sentence as it must be when imposing a post-conviction sentence.”

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).               In exercising its

sentencing discretion, the district court “should sanction primarily the defendant’s breach

of trust, while taking into account, to a limited degree, the seriousness of the underlying

violation and the criminal history of the violator.” Webb, 738 F.3d at 641.

       Funez assigns error to the district court’s explanation for its upward variant

sentence.   Funez preserved her challenge to the court’s explanation “[b]y drawing

arguments from § 3553 for a sentence different than the one ultimately imposed.” United

States v. Lynn, 592 F.3d 572, 578 (4th Cir. 2010). In pronouncing sentence, the district

court explicitly stated that it had considered Funez’s arguments. Furthermore, the district

court clearly opined that the substantial leniency Funez received at her original

sentencing, her repeated lying to her probation officer, and the need to afford adequate

deterrence, particularly taking into account “[her] breach of trust . . . [in] failing to abide

by the conditions of the court-ordered supervision,” warranted the upward variant

sentence. We thus reject Funez’s challenge to the procedural reasonableness of her

sentence.

       To the extent Funez challenges the substantive reasonableness of her sentence, a

revocation sentence is substantively reasonable if the district court states a proper basis

for concluding that the defendant should receive the sentence imposed, up to the statutory

maximum. Crudup, 461 F.3d at 440. As we have said, the district court identified

appropriate grounds for the 15-month sentence. We thus conclude that the sentence is

                                              3
substantively reasonable. We therefore affirm the district court’s judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            4